Cite as: 588 U. S. ____ (2019)              1

                    Opinion ofofSS
                   Statement     OTOMAYOR, J.
                                  OTOMAYOR , J.

SUPREME COURT OF THE UNITED STATES
                           _________________

                       No. 19-5617 (19A183)
                           _________________


         GARY RAY BOWLES v. FLORIDA, ET AL.
ON APPLICATION FOR STAY AND ON PETITION FOR A WRIT OF
    CERTIORARI TO THE SUPREME COURT OF FLORIDA
                         [August 22, 2019]

   The application for stay of execution of sentence of death
presented to JUSTICE THOMAS and by him referred to the
Court is denied. The petition for a writ of certiorari is denied.
   Statement of JUSTICE SOTOMAYOR respecting the denial
of certiorari.
   This case implicates important questions related to this
Court’s decision in Hall v. Florida, 572 U.S. 701 (2014).
Hall invalidated a Florida law categorically prohibiting in-
tellectually disabled death-row prisoners with IQs above 70
from raising successful claims under Atkins v. Virginia, 536
U.S. 304 (2002). Later, the Florida Supreme Court held
that Hall was retroactive. Walls v. State, 213 So. 3d 340,
346 (2016). With one hand, the Florida Supreme Court rec-
ognized that such intellectually disabled prisoners sen-
tenced before Hall have a right to challenge their execu-
tions on collateral review. With the other hand, however,
the Florida Supreme Court has turned away prisoners
seeking to vindicate this retroactive constitutional rule for
the first time, by requiring them to have brought their Hall
claims in 2004—a full decade before Hall itself was decided.
See, e.g., 2019 WL 3789971, *2 (Aug. 13, 2019) (case below);
Harvey v. State, 260 So. 3d 906, 907 (2018); Blanco v. State,
249 So. 3d 536, 537 (2018); Rodriguez v. State, 250 So. 3d
616 (2016). This Kafkaesque procedural rule is at odds with
another Florida rule requiring counsel raising an intellec-
tual-disability claim to have a “good faith” basis to believe
2                    BOWLES v. FLORIDA

                  Statement of SOTOMAYOR, J.

that a death-sentenced client is intellectually disabled (pre-
sumably under the limited definition of intellectual disabil-
ity that Florida had then imposed). Fla. Rule Crim.
Proc. 3.203(d)(4)(A) (Supp. 2004). The time-bar rule also
creates grave tension with this Court’s guidance in Mont-
gomery v. Louisiana, 577 U. S. ___ (2016).
   This petition, however, does not squarely present the con-
cerns addressed in Montgomery. Instead, the questions
presented challenge Florida’s procedural rule requiring cer-
tain post-Hall claims to have been brought in 2004 solely
under the Eighth Amendment. Because I do not believe
that the questions as presented merit this Court’s review at
this time, I do not disagree with the denial of certiorari. In
an appropriate case, however, I would be prepared to revisit
a challenge to Florida’s procedural rule.